DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to the Applicants’ filing on 5/27/2021.  Claims 1-20 remain pending of which claim 17 has been amended.

Examiner’s Note
Examiner has cited particular paragraphs/columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “marine propulsion system,”  “user input device,” and “controller” in claims 1-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The above-referenced claim limitations  has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholders “device,” “controller,” (may be software under the broadest reasonable interpretation consistent with the specification, see paragraph [0023] of the specification as originally filed) and “system” coupled with functional languages “actuate,” “produce,” “use,” etc. without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the claim(s) has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: controller 18, Fig. 1 (also see paragraph [0023] of the specification); marine propulsion system 38, Fig. 1; and user input device 20, Fig. 1.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:

A person shall be entitled to a patent unless –

(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or

(a) (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-10 and 12-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kaji et al. (US 2007/0017426 hereafter “Kaji” included in the IDS dated 4/29/2019). 
With respect to claim 1, Kaji discloses a system for maintaining a marine vessel in a body of water at a selected position and a selected orientation (abstract and Figs. 3A and 3B), the system comprising: 
a proximity sensor (18, Fig. 1) on the marine vessel that determines a distance between a predetermined point on the marine vessel and a virtual point on an object near the marine vessel and determines a relative bearing of the predetermined point on the marine vessel with respect to the virtual point on the object (e.g. Fig. 3A and ¶ 117, “proximity sensors 18 to maintain the marine vessel 1 in the proximity state by the stationary marine vessel maneuvering support controlling section 27” and “instantaneous center G” in Fig. 6 or 7 corresponding to the claimed predetermined point on the marine vessel and the virtual point on object 150 may be any point on the right-hand side of the vertical line surface of object 150 and the claimed bearing corresponding to angles “90” in Fig. 3A and “zero” degrees in Fig. 3B also consistent with the claim interpretation as given in Fig. 4 of the current application); 
a marine propulsion system that produces thrust to move the marine vessel in the body of water (11 and 12, Fig. 1); and 
a controller in signal communication with the proximity sensor and the marine propulsion system (20, Fig. 1);
wherein in response to receiving a position and orientation maintenance command, the controller controls the marine propulsion system to produce thrust to maintain the marine vessel at the selected position and orientation (¶ 117, e.g. moorage support button sending the command); 
wherein, in response to receiving the position and orientation maintenance command (via moorage support button 17, Fig. 1) and in response to the proximity sensor sensing the virtual point on the object within a given range of the predetermined point on the marine vessel  (¶ 183, “detecting the object in contact with the marine vessel 1 (or in close proximity to the marine vessel 1)”), the controller calculates thrust commands based on a difference between a selected and an actual distance between the predetermined point on the marine vessel and the virtual point on the object and based on a difference between a selected and an actual relative bearing of the predetermined point on the marine vessel with respect to the virtual point on the object (¶¶ 34, 117 and 183, “marine vessel is maintained in the proximity state”. It is noted that these limitations, under the broadest reasonable interpretation, merely require “selected” values of distance and angles that may be preselected as is the case with Kaji’s proximity sensor operation); and 
wherein the controller thereafter outputs the thrust commands to the marine propulsion system, which uses the thrust commands to produce thrust to move the marine vessel to the selected distance between the predetermined point on the marine vessel and the virtual point on the object and to the selected relative bearing of the predetermined point on the marine vessel with respect to the virtual point on the object (¶ 117, e.g. Fig. 3A and Fig. 3B for two different relative bearings).
With respect to claim 2, Kaji further discloses a global positioning system (GPS) on the marine vessel that determines a global position and a heading of the marine vessel with respect to Earth's geographic coordinate system (10, Fig. 1);  - 23 -wherein in response to receiving the position and orientation maintenance command and in response to the proximity sensor not sensing the virtual point on the object within the given range of the predetermined point on the marine vessel, the controller calculates the thrust commands based on a difference between a selected and an actual global position of the marine vessel and based on a difference between a selected and an actual heading of the marine vessel; wherein the marine propulsion system thereafter uses the thrust commands to produce thrust to move the marine vessel to the selected global position and to the selected heading (¶¶ 16-17, 116 and 149-152 and Figs. 1-2, button 15 i.e. stationary mode beyond the proximity threshold). 
With respect to claim 4, Kaji further discloses wherein the controller does not calculate the thrust commands unless one or both of the following are true:(a) the difference between the selected and the actual distance between the predetermined point on the marine vessel and the virtual point on the object is greater than a position error threshold; and (b) the difference between the selected and the actual relative bearing of the predetermined point on the marine vessel with respect to the virtual point on the object is greater than an orientation error threshold (¶¶ 178-180, i.e. the control operation or calculation is terminated when, for example, steering or throttles levers are operated, which results in distance variation beyond the set distance).
With respect to claim 5, Kaji further discloses wherein the predetermined point on the marine vessel is a center of gravity of the marine vessel (“instantaneous center G” in Figs. 6 or 7 corresponding to the claimed predetermined point on the marine vessel). 
With respect to claim 6, Kaji further discloses wherein the predetermined point on the marine vessel is on an outer edge of a hull of the marine vessel (Figs. 3A or 3B clearly show the proximity sensor used for measuring the distance mounted on an outer edge of a hull of the marine vessel).
With respect to claim 7, Kaji further discloses a user input device that can be actuated to input the position and orientation maintenance command to the controller (¶¶ 77-80 and Fig. 1, control console 6).
With respect to claim 8, Kaji further discloses wherein the selected distance is an initial distance between the predetermined point on the marine vessel and the virtual point on the object upon receipt of the position and orientation maintenance command, and the selected relative bearing is an initial relative bearing of the predetermined point on the marine vessel with respect to the virtual point on the object upon receipt of the position and orientation maintenance command (¶ 89, target angles and target throttles correspond to initial distance and initial relative bearing so as to maintain the proximity state).
With respect to claims 9-10 and 12-16, all the limitations have been analyzed in view of claims 1-2 and 4-8, respectively, and it has been determined that claims 9-10 and 12-16 do not teach or define any new limitations beyond those previously recited in claims 1-2 and 4-8; therefore, claims 9-10 and 12-16 are also rejected over the same rationale as the previous claims. 
With respect to claim 17, Kaji discloses a method for maintaining a marine vessel in a body of water at a selected position and a selected orientation (abstract and Figs. 3A and 3B), the method comprising: 
receiving a position and orientation maintenance command (via control console 6, Fig. 5); 
determining if a virtual point on an object near the marine vessel is within a given range of a predetermined point on the marine vessel (¶ 117); 
in response to receiving the position and orientation maintenance command and in response to the virtual point on the object being within the given range of the predetermined point on the marine vessel (¶ 117), determining an initial relative position of the predetermined point on the marine vessel with respect to the virtual point on the object and determining an initial relative bearing of the predetermined point on the marine vessel with respect to the virtual point on the object (¶ 89, target angles and target throttles correspond to initial distance and initial relative bearing so as to maintain the proximity state);
determining a subsequent relative position of the predetermined point on the marine vessel with respect to the virtual point on the object and determining a subsequent relative bearing of the predetermined point on the marine vessel with respect to the virtual point on the object (¶¶ 24-25, deviation from current position and orientation corresponding to the claimed subsequent limitations);
determining a relative position error between the initial relative position and the subsequent relative position, and determining a relative bearing error between the initial relative bearing and the subsequent relative bearing  (¶¶ 24-25, deviation corresponding to error); 
calculating thrust commands based on the relative position error and the relative bearing error (¶ 25); and 
- 27 -thereafter outputting the thrust commands to a marine propulsion system, which uses the thrust commands to produce thrust to move the marine vessel to minimize the relative position error and the relative bearing error (¶ 47, all feedback systems inherently have an accuracy window, i.e. ±, which corresponds to limiting or minimizing error to that window).
 With respect to claims 18-20, all the limitations have been analyzed in view of claims 10 and 14-15, respectively, and it has been determined that claims 18-20 do not teach or define any new limitations beyond those previously recited in claims 10 and 14-15; therefore, claims 18-20 are also rejected over the same rationale as the previous claims.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kaji in view of Johnson et al. (US 2017/0277189, hereinafter “Johnson” included in the IDS dated 4/29/2019). 
With respect to claim 3, Kaji further discloses wherein the controller uses a closed-loop control algorithm to calculate the thrust commands  (e.g. Fig. 13, PI, Proportional Integrators 81 in the closed-loop thrust command system using proportional gain kp), but not specifically disclosing wherein the controller outputs greater and quicker corrective responses when the controller is calculating the thrust commands based on the difference between the selected and the actual distance and based on the difference between the selected and the actual relative bearing than when the controller is calculating the thrust commands based on the difference between the selected and the actual global position and based on the difference between the selected and the actual heading.  However, it is noted that it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention to have used a quicker corrective response when relying on relative position of a nearby object since there are a finite number of identified, predictable potential solutions (i.e. adjusting the gain value of a closed-loop system based on circumstances as needed) to the recognized need (i.e. achieving various degrees of responsiveness) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (i.e. the more reliable the data the faster the corrective response can be).  For example, Johnson, in the same field of invention, teaches using different gain values for achieving various responsiveness as needed (e.g. medium, slow and fast response, see ¶ 85).  It would have been conceivable to one of ordinary skill in the art that GPS data will be less reliable as opposed to proximity sensor data thus when relying on proximity data, a faster responsiveness is warranted.
With respect to claim 11, all the limitations have been analyzed in view of claim 3, and it has been determined that claim 11 does not teach or define any new limitations beyond those previously recited in claim 3; therefore, claim 11 is also rejected over the same rationale as claim 

Response to Arguments
Applicant’s arguments with respect to the claims interpretation under 35 USC 112(f) have been carefully considered but they are not found to be persuasive.
Applicant argues on pages 9 and 10 of the Remarks that terms such as “marine propulsion system” and “user input device” cannot be interpreted to invoke 35 U.S.C. § 112(f) citing the corresponding structures in the specification. In this regard, it is noted that the MPEP § 2181(I)(A) specifically provides a list of words that the Federal Circuit has found to not invoke § 112(f). Noticeably absent from the list are the terms “device” and “system.”  The Office agrees that the list of terms which have been found to NOT be generic placeholders does not include the terms “device” and “system.”  Therefore, it follows that “marine propulsion system” and “user input device” are not excluded from being generic placeholders. MPEP § 2181(I)(A) specifically states that “device” and “system” are, in fact, generic placeholders. That is, the terms are not structural modifiers because they do not limit the scope of the claims to any specific manner or structure for performing the claimed functions. For a term to be considered a substitute for "means," and lack sufficient structure for performing the function, it must serve as a generic placeholder and thus not limit the scope of the claim to any specific manner or structure for performing the claimed function. It is important to remember that there are no absolutes in the determination of terms used as a substitute for "means" that serve as generic placeholders. The examiner must carefully consider the term in light of the specification and the commonly accepted meaning in the technological art. Every application will turn on its own facts. With respect to the term “controller,” as also noted in the Office Action above, under the broadest reasonable interpretation can be construed to be software (consistent with the specification, see paragraph [0023] of the specification as originally filed).  Therefore, the arguments are not persuasive.
With respect to art-based rejections, Applicant’s arguments (pages 11-14 of the remarks) have been fully considered, but they are not persuasive in light of the further clarified rejections above as well the reasons provided below.  
First, with respect to the rejections of claims 1 and 9, applicant argues Kaji does not disclose the limitations “calculating thrust commands based on a difference between a selected and an actual distance between the predetermined point on the marine vessel and the virtual point on the object and based on a difference between a selected and an actual relative bearing of the predetermined point on the marine vessel with respect to the virtual point on the object” as required by the claims and further to go on to recite various portions of Kaji as evidence of the reference lacking the claimed limitations.  The Office respectfully disagrees.  That is, under the broadest reasonable interpretation of the claims, the claimed features and the proximity sensor of Kaji essentially operate in the same way since, as also noted in the further clarified rejections above, the selected values of distance and angle are not necessarily “user” selected and may also be preselected or calibrated by the proximity sensors.  This is further confirmed by the specification of the current application which clearly states “predetermined distance may be user-selected or calibrated” (see paragraph [0039] of the specification as originally filed).  Thus, under the broadest reasonable interpretation, the claims in their current form do read on Kaji.
Second, with respect to the rejection of claim 17, applicant merely argues Kaji does not disclose the limitations determining relative position or relative bearing as recited in Applicant's claims by reciting various portions of Kaji reference.  These arguments are not persuasive since they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references (MPEP §707, ¶ 7.37.11).
It is respectfully noted that during examination, a claim must be given its broadest reasonable interpretation consistent with the specification.  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification (MPEP 2173.01(I)).  Further, it is noted that for any additionally argued limitations or features to be considered, the claims should be amended such that the limitations are explicitly recited in the claims themselves.  In this case, appropriate consideration of each and every feature of the claims has been made and the present claims, in their current form, do read on the cited prior art.
Dependent claims continue to stand rejected as no separate arguments were presented other than the arguments made for the independent claims.  Thus, the rejections of these claims are maintained.

Conclusion 
Applicants’ arguments with respect to the rejection of the independent claims have been fully considered but they are not found to be persuasive.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVID ZIAEIAN MEHDIZADEH whose telephone number is (571)272-7691.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVID ZIAEIANMEHDIZADEH/            Primary Examiner, Art Unit 3669